DETAILED ACTION
Status of Claims
This action is in response to the application filed on 8/13/2018 for application 16/101,925. Claim 1 – 17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2018 and 2/4/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “acquirer acquiring” “trainer training” and “detector inputting … and detecting” in Claim 1, “acquirer acquires”, “trainer trains”, “detector inputs” in Claim 5, “trainer trains”, “detector inputs” in Claim 6, and “displayer displays” in Claim 8 and 9.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the acquirer 110 includes an imaging device in page 3 line 35; the acquirer 110 may include an accelerometer in page 4 line 11. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “trainer,” “detector,” and “displayer” in Claims 1, 5, 6, 8, and 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims are also rejected for inheriting the deficiencies of the claims upon which they depend.
For the purpose of examination, these limitations will be interpreted to be software modules and the computer hardware executing the particular modules.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Du Hierarchical Recurrent Neural Network for Skeleton Based Action Recognition, 2015 IEEE Conference on Computer Vision and Pattern Recognition, 2015 in view of Ibrahim A Hierarchical Deep Temporal Model for Group Activity Recognition, arXiv, Apr, 2016.

Regarding Claim 1, Du discloses: A detection system, comprising: 
an acquirer acquiring first data of a time series, second data of a time series, and third data of a time series, the first data being based on an action of a first body part in a first work of a first worker having a first proficiency, the second data being based on an action of the first body part in the first work of a second worker having a second proficiency, the third data being based on an action of the first body part in the first work of a third worker (Du, fig. 1, where left arm [first body part] motion data; sec. 4.1, para. 2, where the dataset [including first data, second data, third data of time series] contains … 11 actions [11 works] performed by 12 subjects [12 workers]; i.e., the dataset including left arm [first body parts] of first work of a first subject [first worker], left arm [first body part] of first work of second subject [second worker], left arm [first body part] of first work of third subject [third worker], since the subject are different the training data representing different subject has different proficiencies);
a trainer training a recurrent neural network including a first output layer, the first output layer including a first neuron and a second neuron (Du, fig. 4, where the output of bl1 of the network that takes input data of left arm has 2 output nodes [first neuron and second neuron]), 
a detector inputting the third data to the trained recurrent neural network and detecting a response of the first neuron or the second neuron (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing; during testing, the outputs [response of first neuron and second neuron] of the input [third data] of the model are detected)
Du does not explicitly disclose: 
the trainer training the recurrent neural network by setting a first value as teacher data in the first neuron and by inputting the first data to the recurrent neural network, the first value corresponding to the action of the first body part of the first proficiency, the trainer training the recurrent neural network by setting a second value as teacher data in the second neuron and by inputting the second data to the recurrent neural network, the second value corresponding to the action of the first body part of the second proficiency;
Ibrahim explicitly disclose: 
the trainer training the recurrent neural network by setting a first value as teacher data in the first neuron and by inputting the first data to the recurrent neural network, the first value corresponding to the action of the first body part of the first proficiency, the trainer training the recurrent neural network by setting a second value as teacher data in the second neuron and by inputting the second data to the recurrent neural network, the second value corresponding to the action of the first body part of the second proficiency (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [first data, second data] annotated with action labels [first value, second value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the left arm data is trained using supervised manner, i.e., training with input data and target data; since first data – first value, second data – second value are training data of first person and second person, the training data pair correspond to first proficiency and second proficiency);
Du and Ibrahim both teach hierarchical recurrent neural network for activity recognition and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du’s disclosure of human action recognition by combining identified action on each body part with Ibrahim’s disclosure of stage wise training to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order for the model to focus on differentiating high-level classes of activities (Ibrahim, intro., para. 4, ln. 1 – 4).

Regarding Claim 2, Du further discloses: 
the recurrent neural network further includes an input layer and an intermediate layer, and the intermediate layer includes a plurality of neurons having a Long Short Term Memory structure (Du, fig. 3, where architecture includes input layer and forward/backward layer [intermediate layer] with 2 neurons; sec. 3.1, para. 5, ln. 7 - 9, where it should be noted that we can easily obtain LSTM-BRNN just by replacing the non-linear unit in fig. 3 with LSTM blocks; the non-linear unit are the forward/backward neurons [in intermediate layer]).

Regarding Claim 4, Du further discloses: 
wherein the first body part includes a first joint, the first data includes angle information of the first joint in the first work of the first worker, the second data includes angle information of the first joint in the first work of the second worker, and the third data includes angle information of the first joint in the first work of the third worker (Du, fig. 5 & sec. 4.2, para. 3, ln. 5, where xi denotes the skeleton joint coordinate; with multiple joints data in the left arm, the angle information of a joint is in the corresponding coordinate of adjacent joints).

Regarding Claim 5, Du in view of Ibrahim further discloses: 
the acquirer further acquires fourth data of a time series, fifth data of a time series, and sixth data of a time series, the fourth data being based on an action of a second body part in the first work of the first worker, the fifth data being based on an action of the second body part in the first work of the second worker, the sixth data being based on an action of the second body part in the first work of the third worker (Du, fig. 1, where trunk [second body part] motion data; sec. 4.1, para. 2, where the dataset [including fourth data, fifth data, sixth data] contains … 11 actions [11 works] performed by 12 subjects [12 workers];i.e., the dataset including trunk [second body parts] of first work of the first subject [first worker], trunk [second body part] of first work of second subject [second worker], trunk [second body part] of first work of third subject [third worker]),
the recurrent neural network includes a first recurrent neural network part including the first output layer and includes a second recurrent neural network part including a second output layer, the second output layer including a third neuron and a fourth neuron (Du, fig. 4, the neural network include top section of the bl1 [first recurrent neural network part] which include 2 output [include output layer]and the middle section of bl1 that takes trunk data [second recurrent neural network part] which includes 2 output [has output layer]; the middle section of bl1 [second recurrent neural network part] includes 2 output nodes [third neuron and fourth neuron])
the trainer trains the first recurrent neural network part using the first data and the second data (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [first data, second data] annotated with action labels [first value, second value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the left arm data is trained using supervised manner, i.e., with input data and target data of each person), the trainer trains the second recurrent neural network part by inputting the fourth data to the second recurrent neural network part, a third value corresponding to the action of the second body part of the first proficiency being set as teacher data in the third neuron, the trainer trains the second recurrent neural network part by inputting the fifth data to the second recurrent neural network part, a fourth value corresponding to the action of the second body part of the second proficiency being set as teacher data in the fourth neuron (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [fourth data, fifth data, sixth data] annotated with action labels [third value, fourth value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the trunk data is trained using supervised manner, i.e., the training data include input – target data pair of multiple person; since fourth data – third value, fifth data – fourth value are training data of first subject and second subject, the training data correspond to first proficiency and second proficiency)
and the detector inputs the sixth data to the trained second recurrent neural network part and further detects a response of the third neuron or the fourth neuron (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing; during testing, the outputs [response of third neuron and fourth neuron] for the input [sixth data] of the model are detected).

Regarding Claim 6, Du in view of Ibrahim further discloses: 
the recurrent neural network further includes a third recurrent neural network part including a third output layer, outputs of the first recurrent neural network part and the second recurrent neural network part are input to the third recurrent neural network part, the third output layer including a fifth neuron and a sixth neuron,  (Du, fig. 4, where the network part at the top of bl3 [third recurrent neural network part] has 2 output nodes [third output layer with fifth neuron and sixth neuron], this network part takes input from the output of the top [first recurrent neural network part] and middle [second recurrent neural network part] network part of bl1 ),
the trainer trains the third recurrent neural network part by inputting the first data and the fourth data respectively to the first recurrent neural network part and the second recurrent neural network part, a fifth value corresponding to an action of a combination of the first body part and the second body part of the first proficiency being set as teacher data in the fifth neuron, the trainer trains the third recurrent neural network part by inputting the second data and the fifth data respectively to the first recurrent neural network part and the second recurrent neural network part, a sixth value corresponding to an action of the combination of the first body part and the second body part of the second proficiency being set as teacher data in the sixth neuron (Ibrahim, fig. 1, & sec. 3.2, para. 5, ln. 8 – 11, where feed the … representation to our second LSTM stage that operates similar to the person level LSTM ... and learn the group level dynamics, i.e., supervised training annotating the input data with target group activity labels [fifth value, sixth value] during training; Apply to Du’s teaching, the neural network part [third recurrent neural network part] that learns the combined action of left arm and trunk is trained by the annotated target data [fifth value and sixth value] and the input of the network which intern is generated by inputting the input data of left arm [first data, second data] to the top neural network part of bl1 [first neural network part] and input data of trunk [fourth data, fifth data] to the middle neural network part of bl1 [second neural network part], The annotated target data [fifth value and sixth value] are the target of the combined action of left arm [first body part] and trunk [second body part]; since first data – fourth data – fifth value, second data – fifth data – sixth value are training data of first subject [first worker] and second subject [second worker], the training data correspond to first proficiency and second proficiency),
and the detector inputs the third data and the sixth data respectively to the first recurrent neural network part and the second recurrent neural network part and detects a response of the fifth neuron or the sixth neuron for the trained third recurrent neural network part (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing that the outputs [from fifth neuron and sixth neuron] of the input [third data and sixth data] of the model are detected).

Regarding Claim 7, Du further discloses: 
a first intermediate layer of the first recurrent neural network part and a second intermediate layer of the second recurrent neural network part are separated (Du, fig. 4, where the top [first recurrent neural network part] and middle [second recurrent neural network part] neural network part of bl1 are separate so as the intermediate layer of each are separate).

Regarding Claim 10, Du discloses: A detection method comprising: 
acquiring first data of a time series, the first data being based on an action of a first body part in a first work of a first worker having a first proficiency; acquiring second data of a time series, the second data being based on an action of the first body part in the first work of a second worker having a second proficiency; acquiring third data of a time series, the third data being based on an action of the first body part in the first work of a third worker (Du, fig. 1, where left arm [first body part] motion data; sec. 4.1, para. 2, where the dataset [including first data, second data, third data] contains … 11 actions [11 works] performed by 12 subjects [12 workers]; i.e., the dataset including first body parts of first work of a first worker, first body part of first work of second worker, first body part of first work of third worker, since the subjects are different the training data representing different subject has different proficiencies); 
training a recurrent neural network including a first output layer by inputting the first data to the recurrent neural network, the first output layer including a first neuron and a second neuron (Du, fig. 4, where the output of bl1 of the network that takes input data of left arm [first data] has 2 output nodes [first neuron and second neuron]),
and inputting the third data to the trained recurrent neural network and detecting a response of the first neuron or the second neuron (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing; during testing, the outputs [response of first neuron and second neuron] of the input [third data] of the model are detected).
Du does not explicitly disclose: 
training a recurrent neural network including a first output layer by inputting the first data to the recurrent neural network, a first value corresponding to the action of the first body part of the first proficiency being set as teacher data in the first neuron, 
training the recurrent neural network by inputting the second data to the recurrent neural network, a second value corresponding to the action of the first body part of the second proficiency being set as teacher data in the second neuron
Ibrahim explicitly disclose: 
training a recurrent neural network including a first output layer by inputting the first data to the recurrent neural network, a first value corresponding to the action of the first body part of the first proficiency being set as teacher data in the first neuron, training the recurrent neural network by inputting the second data to the recurrent neural network, a second value corresponding to the action of the first body part of the second proficiency being set as teacher data in the second neuron (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [first data, second data] annotated with action labels [first value, second value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the left arm data is trained using supervised manner, i.e., training with input data and target data; since first data – first value, second data – second value are training data of first person and second person, the training data pair correspond to first proficiency and second proficiency);
Du and Ibrahim both teach hierarchical recurrent neural network for activity recognition and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du’s disclosure of human action recognition by combining identified action on each body part with Ibrahim’s disclosure of stage wise training to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order for the model to focus on differentiating high-level classes of activities (Ibrahim, intro., para. 4, ln. 1 – 4).

Regarding Claim 11, Du further discloses: 
the recurrent neural network further includes an input layer and an intermediate layer, and the intermediate layer includes a plurality of neurons having a Long Short Term Memory structure (Du, fig. 3, where architecture includes input layer and forward/backward layer [intermediate layer] with 2 neurons; sec. 3.1, para. 5, ln. 7 - 9, where it should be noted that we can easily obtain LSTM-BRNN just by replacing the non-linear unit in fig. 3 with LSTM blocks; the non-linear unit are the forward/backward neurons [in intermediate layer]).

Regarding Claim 13, Du further discloses: 
wherein the first body part includes a first joint, the first data includes angle information of the first joint in the first work of the first worker, the second data includes angle information of the first joint in the first work of the second worker, and the third data includes angle information of the first joint in the first work of the third worker (Du, fig. 5 & sec. 4.2, para. 3, ln. 5, where xi denotes the skeleton joint coordinate; with multiple joints data in the left arm, the angle information of a joint is in the corresponding coordinate of adjacent joints).

Regarding Claim 14, Du in view of Ibrahim further discloses: 
acquiring fourth data of a time series, fifth data of a time series, and sixth data of a time series, the fourth data being based on an action of a second body part in the first work of the first worker, the fifth data being based on an action of the second body part in the first work of the second worker, the sixth data being based on an action of the second body part in the first work of the third worker (Du, fig. 1, where trunk [second body part] motion data; sec. 4.1, para. 2, where the dataset [including fourth data, fifth data, sixth data] contains … 11 actions [11 works] performed by 12 subjects [12 workers];i.e., the dataset including trunk [second body parts] of first work of the first subject [first worker], trunk [second body part] of first work of second subject [second worker], trunk [second body part] of first work of third subject [third worker]);
the recurrent neural network including a first recurrent neural network part and a second recurrent neural network part, the first recurrent neural network part including the first output layer, the second recurrent neural network part including a second output layer, the second output layer including a third neuron and a fourth neuron, (Du, fig. 4, the neural network include top section of the bl1 [first recurrent neural network part] which include 2 output [include output layer]and the middle section of bl1 that takes trunk data [second recurrent neural network part] which includes 2 output [has output layer]; the middle section of bl1 [second recurrent neural network part] includes 2 output nodes [third neuron and fourth neuron]),
the training of the recurrent neural network including: training the first recurrent neural network part using the first data and the second data (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [first data, second data] annotated with action labels [first value, second value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the left arm data is trained using supervised manner, i.e., with input data and target data of each person); training the second recurrent neural network part by inputting the fourth data to the second recurrent neural network part, a third value corresponding to the action of the second body part of the first proficiency being set as teacher data in the third neuron; and training the second recurrent neural network part by inputting the fifth data to the second recurrent neural network part, a fourth value corresponding to the action of the second body part of the second proficiency being set as teacher data in the fourth neuron (Ibrahim, sec. 3.3, para. 1, ln. 1 - 4, where we trained our model in two steps in the first step the person-level CNN and the first LSTM layer are trained in an end-to-end fashion using a set of training data consisting of person tracklets [fourth data, fifth data, sixth data] annotated with action labels [third value, fourth value]; apply Ibrahim’s training setup to Du's disclosure of fig. 4, the network part that process the trunk data is trained using supervised manner, i.e., the training data include input – target data pair of multiple person; since fourth data – third value, fifth data – fourth value are training data of first subject and second subject, the training data correspond to first proficiency and second proficiency),
the detecting including inputting the sixth data to the trained second recurrent neural network part and further detecting a response of the third neuron or the fourth neuron (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing; during testing, the outputs [response of third neuron and fourth neuron] for the input [sixth data] of the model are detected).

Regarding Claim 15, Du in view of Ibrahim further discloses:
the recurrent neural network further includes a third recurrent neural network part, outputs of the first recurrent neural network part and the second recurrent neural network part are input to the third recurrent neural network part, the third output layer including a fifth neuron and a sixth neuron, (Du, fig. 4, where the network part at the top of bl3 [third recurrent neural network part] has 2 output nodes [third output layer with fifth neuron and sixth neuron], this network part takes input from the output of the top [first recurrent neural network part] and middle [second recurrent neural network part] network part of bl1 ), 
the training of the recurrent neural network includes: training the third recurrent neural network part by inputting the first data and the fourth data respectively to the first recurrent neural network part and the second recurrent neural network part, a fifth value corresponding to an action of a combination of the first body part and the second body part of the first proficiency being set as teacher data in the fifth neuron; and training the third recurrent neural network part by inputting the second data and the fifth data respectively to the first recurrent neural network part and the second recurrent neural network part, a sixth value corresponding to an action of a combination of the first body part and the second body part of the second proficiency being set as teacher data in the sixth neuron (Ibrahim, fig. 1, & sec. 3.2, para. 5, ln. 8 – 11, where feed the … representation to our second LSTM stage that operates similar to the person level LSTM ... and learn the group level dynamics, i.e., supervised training annotating the input data with target group activity labels [fifth value, sixth value] during training; Apply to Du’s teaching, the neural network part [third recurrent neural network part] that learns the combined action of left arm and trunk is trained by the annotated target data [fifth value and sixth value] and the input of the network which intern is generated by inputting the input data of left arm [first data, second data] to the top neural network part of bl1 [first neural network part] and input data of trunk [fourth data, fifth data] to the middle neural network part of bl1 [second neural network part], The annotated target data [fifth value and sixth value] are the target of the combined action of left arm [first body part] and trunk [second body part] ]; since first data – fourth data – fifth value, second data – fifth data – sixth value are training data of first subject [first worker] and second subject [second worker], the training data correspond to first proficiency and second proficiency), 
and the detecting includes inputting the third data and the sixth data respectively to the first recurrent neural network part and the second recurrent neural network part and detecting a response of the fifth neuron or the sixth neuron for the trained third recurrent neural network part (Du, sec. 4.3, para. 4, ln. 2 - 5, where 5 subjects [include the third worker] are used for testing that the outputs [from fifth neuron and sixth neuron] of the input [third data and sixth data] of the model are detected).

Regarding Claim16, Du further discloses: 
a first intermediate layer of the first recurrent neural network part and a second intermediate layer of the second recurrent neural network part are separated (Du, fig. 4, where the top [first recurrent neural network part] and middle [second recurrent neural network part] neural network part of bl1 are separate so as the intermediate layer of each are separate).


Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Du Hierarchical Recurrent Neural Network for Skeleton Based Action Recognition, 2015 IEEE Conference on Computer Vision and Pattern Recognition, 2015 in view of Ibrahim A Hierarchical Deep Temporal Model for Group Activity Recognition, arXiv, Apr, 2016 further in view of Sung, US20130262352A1 Apparatus and Method for Recognizing User Activity.

Regarding Claim 3, Du in view of Ibrahim do not explicitly discloses: 
wherein the first data is acceleration information of the first body part in the first work of the first worker, the second data is acceleration information of the first body part in the first work of the second worker, and the third data is acceleration information of the first body part in the first work of the third worker.
Sung explicitly disclose:      
wherein the first data is acceleration information of the first body part in the first work of the first worker, the second data is acceleration information of the first body part in the first work of the second worker, and the third data is acceleration information of the first body part in the first work of the third worker (Sung, fig. 1 & para. 0041 ln. 2 - 5, where the first sensor 110 may be an acceleration sensor; i.e., using acceleration data for human action recognition).
Du (in view of Ibrahim) and Sung both teach human activity recognition using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du (in view of Ibrahim)’s disclosure of human activity recognition using machine learning model with Ibrahim’s disclosure of using acceleration data for human activity recognition to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable results.

Regarding Claim 12, Du in view of Ibrahim do not explicitly discloses: 
wherein the first data is acceleration information of the first body part in the first work of the first worker, the second data is acceleration information of the first body part in the first work of the second worker, and the third data is acceleration information of the first body part in the first work of the third worker.
Sung explicitly disclose: 
wherein the first data is acceleration information of the first body part in the first work of the first worker, the second data is acceleration information of the first body part in the first work of the second worker, and the third data is acceleration information of the first body part in the first work of the third worker (Sung, fig. 1 & para. 0041 ln. 2 - 5, where the first sensor 110 may be an acceleration sensor; i.e., using acceleration data for human action recognition).
Du (in view of Ibrahim) and Sung both teach human activity recognition using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du (in view of Ibrahim)’s disclosure of human activity recognition using machine learning model with Ibrahim’s disclosure of using acceleration data for human activity recognition to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable results.

Claim(s) 8 – 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du Hierarchical Recurrent Neural Network for Skeleton Based Action Recognition, 2015 IEEE Conference on Computer Vision and Pattern Recognition, 2015 in view of Ibrahim A Hierarchical Deep Temporal Model for Group Activity Recognition, arXiv, Apr, 2016 further in view of Dolfing US20140363074A1 Multi-Script Handwriting Recognition Using a Universal Recognizer.

Regarding Claim 8, Du in view of Ibrahim do not explicitly discloses: 
a displayer displaying a detection result of the detector.
Dolfing explicitly disclose: 
a displayer displaying a detection result of the detector (fig. 13B where the detection result 1308 is displayed on the screen [displayer]).
Du (in view of Ibrahim) and Dolfing both teach human motion recognition using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du (in view of Ibrahim)’s disclosure of human activity recognition using machine learning model with Dolfing’s disclosure of displaying detection result to achieve the claimed teaching as the combination yield predictable result. 

Regarding Claim 9, Dolfing further disclose: 
the displayer displays a part of the third data for which the first neuron or the second neuron responded, and the part of the third data is displayed to be discriminable from another part of the third data (Dolfing, fig. 16A, step 1602& 1604, where receive a hand writing input from a user [third data] … render in real-time, the plurality of handwritten strokes in a handwriting input area [display third data]; fig. 21E & 22A step 2216, where visually distinguishing the two or more recognition units further comprises highlighting respective boundaries; i.e., the output of the recognition system recognize words [output neuron responded], the part of input that forms the recognized word is highlighted and discriminable from other part of input).
Du (in view of Ibrahim) and Dolfing both teach human motion recognition using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du (in view of Ibrahim)’s disclosure of human activity recognition using machine learning model with Dolfing’s disclosure of highlighting the part of input data that the system recognized. One of the ordinary skill in the art would have motivated to make this modification in order to provide visual distinguishing to the user (Dolfing, para. 0286, ln. 1 – 4).

Regarding Claim 17, Du in view of Ibrahim do not explicitly discloses 
wherein a part of the third data for which the first neuron or the second neuron responds is displayed to be discriminable from another part of the third data.
Dolfing explicitly disclose: 
wherein a part of the third data for which the first neuron or the second neuron responds is displayed to be discriminable from another part of the third data (Dolfing, fig. 16A, step 1602& 1604, where receive a hand writing input from a user [third data] … render in real-time, the plurality of handwritten strokes in a handwriting input area [display third data]; fig. 21E & 22A step 2216, where visually distinguishing the two or more recognition units further comprises highlighting respective boundaries; i.e., the output of the recognition system recognize words [output neuron responded], the part of input that forms the recognized word is highlighted and discriminable from other part of input).
Du (in view of Ibrahim) and Dolfing both teach human motion recognition using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Du (in view of Ibrahim)’s disclosure of human activity recognition using machine learning model with Dolfing’s disclosure of highlighting the part of input data that the system recognized. One of the ordinary skill in the art would have motivated to make this modification in order to provide visual distinguishing to the user (Dolfing, para. 0286, ln. 1 – 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122